Exhibit 99.4 Form 51-102F3 Material Change Report Item 1.Name and Address of Company SilverCrest Mines Inc. (the “Company”) Suite501, 570 Granville Street Vancouver, British Columbia CanadaV6C3P1 Item 2.Date of Material Change March13, 2014. Item 3.News Release News Release dated March13, 2014 was disseminated through Marketwired. Item 4.Summary of Material Change The Company completed its short form prospectus offering by issuing a total of 8,855,000common shares of the Company at a price of $2.60 per share for gross proceeds of $23,023,000. Item 5.1Full Description of Material Change Further to the Company’s prospectus offering announced on February19, 2014 and its short form prospectus dated March6, 2014, the Company completed the public offering (the “Offering”) of a total of 8,855,000common shares of the Company (“Common Shares”) at a price of $2.60 per share for gross proceeds of $23,023,000. The Offering was underwritten by Dundee Securities Ltd., as lead underwriter, and National Bank Financial Inc., Raymond James Ltd. and PIFinancial Corp. (collectively, the “Underwriters”).The Underwriters received a cash commission at closing equal to 5.5% of the gross proceeds of the Offering. The completed Offering included the Underwriters’ exercise in full of an over-allotment option exercisable for 1,155,000Common Shares at $2.60 per share. The Company plans to use the net proceeds of the Offering for working capital and general corporate purposes. Item 5.2 Disclosure for Restructuring Transactions Not applicable. Item 6.Reliance on subsection 7.1(2) of National Instrument 51-102 Not applicable. Item 7. Omitted Information Not applicable. Item 8. Executive Officer J. Scott Drever, Chief Executive Officer Telephone:(604) 694-1730 Item 9. Date of Report March 14, 2014
